EXHIBIT 10.3

INDEPENDENT CONTRACTOR AGREEMENT 

This Independent Contractor Agreement (or “Agreement”) is entered into to be
effective as of the 16th day of December 2019 (the “Effective Date”), between
Industrial Services of America, Inc. (the “Company”) and Todd L. Phillips
(“Contractor”).  The Company and Contractor shall be referred to individually as
a “Party” or together as the “Parties.”

 

 1. INDEPENDENT CONTRACTOR STATUS & OBLIGATIONS

 

 A. Independent Contractor.  Subject to the terms and conditions of this
    Agreement, the Company hereby engages Contractor as an independent
    contractor to perform the services set forth herein, and Contractor hereby
    accepts such engagement, on a non-exclusive basis.  Contractor acknowledges
    that the relationship of Contractor to the Company is at all times that of
    an independent contractor.  This Agreement does not constitute, and will not
    be construed as constituting, an employment relationship between the Company
    and Contractor. 

 

 B. Term and Termination.  This Agreement shall commence on the Effective Date
    upon the termination of Contractor’s full-time employment with the Company
    and shall continue until terminated pursuant to the terms hereof (the
    “Term”).  This Agreement may be terminated at any time: (i) by mutual
    written consent of the Parties, (ii) by Contractor upon five (5) days
    written notice, or (iii) by the Company if Contractor has breached or failed
    to perform, in any material respect, any of the covenants or agreements set
    forth in (a) this Agreement, or (b) the Agreement and Release between the
    Parties of even date herewith (including the other agreements incorporated
    therein by reference). 

 

 C. Effect of Termination.  In the event of the termination of this Agreement,
    Contractor agrees that the Company shall owe the unpaid portion of any
    Service Fee (as defined in Section 2(B) of this Agreement) for hours worked
    through the date of termination and any unreimbursed reasonable business
    expenses.  Upon termination of this Agreement, unless otherwise approved
    before such termination by a majority of the members of the Company’s Board
    of Directors other than Contractor, Contractor shall be deemed to have
    immediately resigned from the Board of Directors and any other position as
    an officer, director or fiduciary of any Company-related entity.

 

 D. Expenses.  The Company agrees to, upon the providing of receipts, reimburse
    Contractor for reasonable out-of-pocket business expenses incurred during
    the performance of Contractor’s Services; any such individual expense in
    excess of $250.00  must be pre-approved by the Company.

 

 E. Confidentiality Agreement. In connection with the performance of the
    Services hereunder, Contractor will have access to Confidential Information
    of the Company and its affiliates and, in some cases, its customers and
    vendors.  As used in this Agreement, “Confidential Information” means any
    information relating to the Company, its Affiliates, customers and vendors
    and its business which (i) is not known to competitors, (ii) is not known to
    the general public, (iii) which is subject to reasonable measures by the
    Company to maintain its confidentiality, and (iv) which derives economic
    value to the Company from the fact that the information  is not readily
    ascertainable by proper means.  Contractor agrees that he will not use for
    his benefit or disclose at any time while serving hereunder as an officer of
    the Company, except to the extent required in the performance by him of the
    Services, any Confidential Information obtained or developed by him while
    serving hereunder as an officer of the Company.  Contractor acknowledges
    that any Confidential Information he receives hereunder remains the sole and
    exclusive property of the Company.  At the conclusion of Contractor's
    service hereunder, for any reason, Contractor will return all documents,
    electronic records, notes, computer discs, copies, or anything else on which
    Confidential Information has been stored, recorded, or copied.

 

1

--------------------------------------------------------------------------------




 

 F. Conflicts with this Agreement.  Contractor represents and warrants that
    Contractor is not subject to and during the Term will not enter into any
    obligation in conflict or in any way inconsistent with the provisions of
    this Agreement.  Contractor will not knowingly infringe upon any copyright,
    patent, trade secret or other property right of any former client, employer
    or third party in the performance of the Services.




 2. SERVICES AND SERVICE FEE

 

 A. Services.  Contractor shall perform management services for the Company in
    the capacities of Chief Executive Officer, President and Chief Financial
    Officer and make himself as and if called on by the Company’s management,
    officers or the Company’s Board of Directors (the “Board”) with reasonable
    prior notice, for no more than 8 hours per week on average to assist with
    the dissolution and winding up of the Company’s business and operations
    (collectively, the “Services”).  Contractor shall use Contractor’s
    reasonable best efforts to perform the Services such that the results are
    satisfactory to the Company.

 

 B. Service Fee.  In exchange for performance of the Services, the Company shall
    pay Contractor a fee of $75.00 per hour of actual Services provided
    (collectively, the “Service Fee”).  Contractor will invoice the Company
    monthly for Services and will provide the Company with a detailed
    description of actual Services provided during the month.  The Company will
    pay the invoice within 30 days of the date that it receives the invoice,
    unless the Company disputes the invoice in good faith, in which case the
    Company will pay the invoice promptly upon resolution of the dispute.  The
    Company will record payments to Contractor on an Internal Revenue Service
    Form 1099-MISC.

 

 C. Tax Obligations.  The Company will not withhold on Contractor’s behalf any
    sums for income tax, unemployment insurance, social security or any other
    withholdings pursuant to any law or requirement of any government body. 
    Contractor agrees to indemnify, defend and hold the Company harmless from
    any liability for, or assessment of, any claims or penalties with respect to
    such withholding taxes, labor or employment requirements, including any
    liability for, or assessment of, withholding taxes imposed on the Company by
    the relevant taxing authorities with respect to any compensation paid to
    Contractor in accordance with this Agreement.

 

 3. INDEMNITY

 

 A. Indemnity. The Company shall at its own expense indemnify and hold harmless
    Contractor from and against any and all claims, losses, liabilities,
    damages, demand, settlements, loss, expenses and costs (including attorneys'
    fees and court costs) which arise directly or indirectly out of or relate to
    Contractor’s performance of the Services under this Agreement, unless
    Contractor, as determined by a court of competent jurisdiction, is found to
    have engaged in willful misconduct or fraud, in which case the Company will
    have no obligation under this Section 3(A). Contractor shall at his own
    expense indemnify and hold harmless the Company from and against any and all
    claims, losses, liabilities, damages, demand, settlements, loss, expenses
    and costs (including attorneys' fees and court costs) which arise directly
    or indirectly out of or relate to Contractor’s performance of the Services
    under this Agreement, and, as determined by a court of competent
    jurisdiction, are caused by Contractor’s willful misconduct or fraud.

 

2

--------------------------------------------------------------------------------







 4. MISCELLANEOUS

 

 A. Entire Agreement.  This Agreement constitutes the entire agreement regarding
    the terms and conditions of Contractor’s engagement as an independent
    contractor with the Company, and supersedes any prior agreements, promises
    or statements (whether oral or written) regarding the offered terms of
    Contractor’s engagement.




 B. Governing Law.  This Agreement shall be governed by and construed in
    accordance with the laws of the State of Kentucky without regard to choice
    or conflicts of law principles.   

 

 C. Survival.  Any and all obligations under this Agreement which, by their
    nature, should reasonably survive the termination or expiration of this
    Agreement, will so survive.

 

 D. Modifications or Amendments.  Modifications and amendments to this Agreement
    shall be in writing and signed by the Parties.

 

 E. Principles of Construction.  The headings used in this Agreement have been
    inserted for convenience of reference only and do not constitute a part of
    this Agreement or define, expand or limit the provisions hereof.  This
    Agreement shall be construed as if jointly drafted by the Parties.

 

 F. Severability.  Wherever possible each provision of this Agreement is to be
    interpreted in such a manner as will be effective, valid and enforceable
    under applicable law, but if any provision of this Agreement is prohibited
    by, deemed invalid or unenforceable under applicable law, by judicial decree
    or decision of any competent tribunal, such provision will be ineffective
    only to the extent of such prohibition, invalidity, or unenforceability, and
    the remainder of such provision or the remaining provisions of this
    Agreement shall remain valid, in force and effect, and enforceable according
    to its terms.

 

 G. Waiver.  The rights and remedies of the Parties are cumulative and not
    alternative.  Neither the failure nor any delay by any Party in exercising
    any right, power, or privilege under this Agreement or the documents
    referred to in this Agreement will operate as a waiver of such right, power,
    or privilege, and no single or partial exercise of any such right, power, or
    privilege will preclude any other or further exercise thereof, or the
    exercise of any other right, power, or privilege, unless such waiver is
    expressly made by the waiving Party in writing.

 

 H. Notices.  Any and all notices, demands, or other communications required or
    desired to be given hereunder by any Party shall be in writing and shall be
    validly given or made to another Party if personally delivered, sent by U.S.
    certified first class mail, or sent by overnight delivery.

 

If to Contractor:                           

 

                             Todd L. Phillips

 

At his most recent address shown on the Company’s records.




3

--------------------------------------------------------------------------------







If to the Company:                           

             

Industrial Services of America, Inc.

P.O. Box 19529

Louisville, Kentucky 40259

 

 I. Assignment.  Neither Party may assign its rights, or delegate the
    performance of any duty hereunder, without the prior written consent of the
    other Party.

 

 J. No Third-Party Beneficiaries.  Nothing in this Agreement is intended to
    create or creates any enforceable legal rights for third-party
    beneficiaries, individuals, or entities other than the Parties.

 

 K. Counterparts.  This Agreement may be executed and delivered by original
    signature or pdf, and one or more counterparts, each of which will be deemed
    to be an original copy of this Agreement all of which, when taken together,
    will be deemed to constitute one and the same Agreement.

 

             IN WITNESS WHEREOF, Contractor and the Company hereby acknowledge
that they have read this Agreement, agree to all terms and conditions stated
herein, and have executed this Agreement voluntarily and by their authorized
representatives. 




Todd L. Phillips 

Industrial Services of America, Inc.
By:  /s/ Todd L. Phillips
By: /s/ Vince Tyra
Name: Todd L. Phillips

Name: Vince Tyra



Title: Chairman






